Appeal by defendant from a judgment of the Supreme Court, Westchester County (Walsh, J.), rendered October 1, 1981, convicting him of burglary in the second degree, criminal possession of a weapon in the third degree, attempted petit larceny, criminal mischief in the fourth degree, possession of burglar’s tools, and criminal possession of a hypodermic instrument (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant was properly convicted of burglary in the second degree. Reading the court’s charge in its entirety, we conclude that the jury was properly instructed on the law regarding both first and second degree burglary. Further, a reading of the record also shows that no violation of the trial court’s suppression order occurred during the testimony of the arresting officer. Mollen, P. J., Lazer, Mangano and Brown, JJ., concur.